MEMORANDUM**
PER CURIAM.
The court has reviewed the response to the court’s February 24, 2006 order to show cause, as well as the underlying merits of petitioner’s claim for relief in the form of cancellation of removal. See Lin v. Ashcroft, 377 F.3d 1014, 1027 (9th Cir.2004) (holding that the court “must consider the underlying merits of the case to come to a tentative conclusion as to whether [a petitioner’s] claim, if properly presented, would be viable,” notwithstanding the alleged ineffective assistance of counsel).
We conclude that petitioner has failed to demonstrate that the Board of Immigration Appeals (BIA) abused its discretion in denying petitioner’s motion to reopen. See Lara-Torres v. Ashcroft, 383 F.3d 968 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (the court reviews denials of motions to reopen or reconsider for abuse of discretion). Specifically, the BIA did not abuse its discretion when it determined that petitioner was not prejudiced by the alleged ineffective assistance of counsel. See 8 U.S.C. § 1229b(d)(1); Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir.2005) . Accordingly, we sua sponte deny this petition for review.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.